Citation Nr: 1754850	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-46 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD.

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a back disorder. 

6.  Entitlement to service connection for a bilateral leg disorder. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for a heart disorder. 

9.  Entitlement to service connection for sleep apnea. 

10.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1955 to September 1957.  This appeal is before the Board of Veterans' Appeals (Board) from September 2013 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, he was subsequently diagnosed with major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO, in pertinent part, denied the Veteran's claim for service connection for PTSD, and the RO continued to deny the claim in a November 2008 statement of the case; the Veteran did not file a timely substantive appeal, and no evidence was received within one year of the May 2007 rating decision.

2.  The evidence associated with the claims file subsequent to the May 2007 final denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

3.  The Veteran does not have a current disability of the back, bilateral legs, or sleep apnea.  

4.  The Veteran has a current neck disability of cervical disc disease and degenerative joint disease.  However, there is no in-service event to which a current neck disability may be related, and symptoms of a neck disability did not start in service, were not continuous since service, or manifest to a compensable degree within one year of service separation. 

5.  There is no in-service event to which a current hypertension disability may be related, and symptoms of hypertension did not start in service, were not continuous since service, or manifest to a compensable degree within one year of service separation.

6.  There is no in-service event to which a current heart disability may be related, and symptoms of a heart disability did not start in service, were not continuous since service, or manifest to a compensable degree within one year of service separation.

7.  There is no in-service event to which a current prostate cancer may be related, and symptoms of prostate cancer did not start in service, were not continuous since service, or manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the final May 2007 rating decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The claims decided herein were filed using the fully developed claim (FDC) process pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See September 2014 VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the claims for service connection decided herein.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his claimed disorders were incurred in service or were otherwise related to service.  As discussed in detail below, there is no evidence of a current disability of the back, bilateral legs, or sleep apnea, and there is no competent or credible medical or lay evidence establishing an in-service incurrence or suggesting a nexus between the remaining disorders and service, or any other evidence that would warrant obtaining a medical nexus opinion.  There is no indication (other than the Veteran's conclusory statements) that his claimed disorders are related to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service).  Accordingly, the Board finds that no further development of the Veteran's claims for service connection on appeal is required, as there is no competent and credible evidence indicating that the Veteran's claimed disorders may be related to service.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Reopening Service Connection for PTSD

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's initial claim for service connection for PTSD was denied in May 2007 on the basis that there was no evidence of a diagnosis of PTSD.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in November 2008 continuing to deny the claim for service connection for PTSD.  The Veteran did not file a timely substantive appeal, and no evidence was received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Accordingly, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the last final denial in May 2007, the Veteran submitted evidence of a current psychiatric disability, including PTSD and major depressive disorder, as well as a November 2015 favorable nexus opinion from a private clinician.  Therefore, the Board finds that the evidence added to the record since the last final denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including cancer, cardiovascular disease, arthritis, and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Neck Disorder

The Veteran seeks service connection for a neck disorder.  The record reflects that the Veteran has been diagnosed with cervical disc disease and degenerative joint disease.  See, e.g., May 2012 and August 2013 VA treatment records. 

Service treatment record show no complaints, treatment, or diagnosis of a neck disorder.  The September 1957 service separation examination report shows a normal clinical evaluation of the neck and spine, and the Veteran did not report any neck symptoms. 

A January 2006 VA treatment record shows that the Veteran reported that he was hit on the head with a sledgehammer 20 years earlier, and started experiencing neck pain 5 years prior to January 2006.  

The Board finds that the evidence weighs against a finding of an in-service event to which a neck disability may be related, and that symptoms of a neck disability did not start in service, have not been continuous since service, or manifested to a compensable degree within one year of service separation.  Specifically, the Board finds no credible evidence of an injury to the Veteran's neck in service.  His service treatment record show no evidence of a neck disability, and the Veteran reported in 2006 that he began experiencing neck pain five years earlier, which is approximately 42 years after service separation.  For these reasons, the Board finds that the evidence weighs against a finding of an in-service event to which a neck disability may be related, and that symptoms of such disability did not start in service, have not been continuous since service, or manifested to a compensable degree within one year of service separation.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for a neck disorder is therefore denied.

Service Connection for Back, Bilateral Leg, and Sleep Apnea Disorders

The Veteran seeks service connection for back, bilateral leg, and sleep apnea disorders.  

Service treatment records show no complaints, treatment, or diagnosis of a back, bilateral leg, or sleep apnea disorders.  The September 1957 service separation examination shows a normal clinical evaluation of the spine, lower extremities, and lung and chest.  

A January 2005 VA treatment record shows that the Veteran reported that he had a prior industrial injury where he was sandwiched between two very large vehicles that "almost cut [him] in half."  A January 2005 VA treatment record also noted that the Veteran reported that he slept three to four hours per night and was noted by his wife to be a loud snorer, but the Veteran's wife indicated that the Veteran did not have a history of apnea episodes that she was aware of. 

The Board finds that the evidence weighs against a finding of a current disability of the back, bilateral legs, or sleep apnea.  A May 2012 VA treatment record shows that the Veteran reported burning pain in the kidneys and lower back area since starting new blood pressure medications.  A diagnosis of a back disability was not rendered.  A 2013 VA problem list includes "back ache" and "pain in limb," but these are not actually diagnoses of chronic disorders.  His medical records do mention insomnia, but that is not the same thing as sleep apnea.  There is no indication anywhere else in the record that the Veteran suffers from a disability of the back, bilateral legs, or sleep apnea.  The record contains treatment records from both VA facilities and private treatment providers, and none of them reflect any diagnosis of a back, bilateral leg, or sleep apnea disability.  The Veteran has not submitted any evidence of a back, bilateral leg, or sleep apnea disability, nor identified any medical evidence which would establish such.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for the claimed back, bilateral leg, and sleep apnea disorders must therefore be denied.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension. 

For VA compensation purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.

Service treatment records do not reflect any symptoms of or treatment for hypertension.  At his February 1955 service induction examination, the Veteran's blood pressure was measured at 136/80, and at his service separation examination, the Veteran's blood pressure was measured at 102/68.

The earliest evidence in the claims file was in a January 2005 VA treatment record which noted that the Veteran had a history of hypertension that appeared to be well-controlled with medication.  See also July 2005 and September 2005 VA treatment record; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  A February 2005 VA treatment record noted that the Veteran had arteriosclerotic disease, and that the cardiologist noted the possibility of hypertension and early hypertensive heart disease should be considered.  An October 2005 VA treatment record shows an assessment of hypertension.  A January 2006 VA treatment record noted hypertension near target.  A February 2006 VA treatment record shows that the Veteran's blood pressure was measured at 130/88, and the VA clinician assessed hypertension.  VA records continue to show treatment for hypertension.

The Veteran has not proffered a theory as to how the claimed hypertension may be related to service, and has not provided any evidence linking the claimed hypertension to service.  Based on the foregoing, the Board finds that the evidence weighs against a finding of an in-service event to which a hypertension disability may be related, and that symptoms of hypertension did not start in service, have not been continuous since service, or manifested to a compensable degree within one year of service separation.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for hypertension is therefore denied.
  
Service Connection for a Heart Disorder

The Veteran seeks service connection for a heart disorder.  

Service treatment records show no complaints, treatment, or diagnosis of a heart disorder.  The September 1957 service separation examination report shows a normal clinical evaluation of the heart, and the Veteran did not report any heart trouble at service separation.

A January 2005 VA treatment record shows an assessment of coronary artery disease status-post coronary angiography in April 2004.  A February 2005 VA treatment record shows an assessment of arteriosclerotic cardiovascular disease - coronary artery disease.  See also July 2005, September 2005, and March 2006 VA treatment records.  

It is unclear if the Veteran has a current diagnosis of a heart disability.  An August 2013 VA treatment record shows that arteriosclerotic cardiovascular disease was listed on the Veteran's problem list, but there is no record of an actual diagnosis or assessment of a heart disability at any point during or immediately before the appeal period.  

The Veteran has not proffered a theory of how the claimed heart disorder may be related to service, and has not provided any evidence linking the claimed heart disorder to service.  Based on the foregoing, the Board finds that the evidence weighs against a finding of an in-service event to which a heart disability may be related, and that symptoms of a heart disability did not start in service, have not been continuous since service, or manifested to a compensable degree within one year of service separation.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for a heart disorder is therefore denied.

Service Connection for Prostate Cancer

The Veteran seeks service connection for prostate cancer.  

Service treatment records show no complaints, treatment, or diagnosis of prostate cancer.  The September 1957 service separation examination report shows a normal clinical evaluation of the genitourinary system, and the Veteran did not report prostate cancer or symptoms thereof at service separation.

It is unclear if the Veteran has a current prostate cancer disability or residuals thereof.  An April 2012 VA treatment record shows that prostate laboratory results were within normal limits.  An April 2013 VA treatment record shows that elevated prostate specific antigen and hypertrophy (benign) of prostate were on the Veteran's problem list.  A June 2013 VA treatment record shows a history of prostate cancer on the Veteran's problem list, but at no point during or immediately before the appeal period has the Veteran been diagnosed with prostate cancer or residuals thereof. 

The Veteran has not proffered a theory of how the claimed prostate cancer may be related to service, and has not provided any evidence of a current prostate cancer disability or any evidence linking the claimed prostate cancer to service.  Based on the foregoing, the Board finds that the evidence weighs against a finding of an in-service event to which the claimed prostate cancer may be related, and that symptoms of prostate cancer did not start in service, have not been continuous since service, or manifested to a compensable degree within one year of service separation.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for prostate cancer is therefore denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service connection for a neck disorder is denied. 

Service connection for a back disorder is denied. 

Service connection for a bilateral leg disorder is denied. 

Service connection for hypertension is denied. 

Service connection for a heart disorder is denied.

Service connection for sleep apnea is denied. 

Service connection for prostate cancer is denied. 


REMAND

Service Connection for an Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, claimed as service connection for PTSD due to personal trauma. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  There are special considerations for PTSD claims predicated on a personal assault.   38 C.F.R. § 3.304(f)(5).  

In an October 2006 statement, the Veteran asserted that he was assaulted and beaten unconscious by five marines at a bar during service, and that he sustained a cut over the left eyebrow, a broken nose, and three loose teeth as a result of the beating.  The Veteran contends that he was court martialed after this incident because the five marines that hit him testified that he started the fight, but the bartender testified that the five marines started the fight and, therefore, his court martial proceedings were dismissed.  See also August 2013 VA Form 21-0781a.  In an August 2012 statement, the Veteran described another stressful event where he, along with five other soldiers, went to a bar in Guantanamo city for shore leave, and about ten Cuban soldiers came into the bar yelling no one move, shot the bartender, and threw two grenades behind the bar. 

Service treatment records show no complaints, treatment, or diagnosis for a psychiatric disability.  The September 1957 service separation examination report shows a normal psychiatric evaluation, and a report of medical history reflects that the Veteran did not report any current or previous psychiatric symptoms.  Service treatment records are also negative for any complaints or treatment for a left eyebrow cut or a broken nose, and the September 1957 service separation examination shows a normal clinical evaluation of the head, face, and nose, and no notation of facial scars.  Service treatment records show that the Veteran had no dental treatment after the alleged beating incident, and that the Veteran failed to appear for a scheduled dental appointment in June 1957.   

Service personnel records show that the Veteran had a summary court martial proceeding in May 1957, and that the court martial charges were dismissed in June 1957.  In August 1957, the Veteran was transferred for separation from military service, was not recommended for reenlistment, and received an honorable discharge. 

A July 2012 private treatment record reflects that a licensed counselor diagnosed PTSD and major depressive disorder as a result of the in-service beating event described above.  The private licensed counselor noted that the precipitating military stressors are sufficient to cause or exacerbate PTSD, and that the Veteran did not seem claim oriented or seeking a claim other than to get his neck fixed by VA.  The private clinician noted that the Veteran was clearly still triggered by things that remind him of the in-service attack as it is the only terrible thing that had happened in his life. 

In a November 2015 assessment, a private psychologist opined that the Veteran suffers from major depressive disorder that more likely than not began in service, has continued uninterrupted to the present, and is aggravated by his service-connected tinnitus and bilateral hearing loss. 

Based on the foregoing, and in light of the low threshold for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current acquired psychiatric disability.  The Board further finds that additional development is needed to attempt to verify the Veteran's claimed stressors.

Service Connection for Headaches

The Veteran seeks service connection for headaches. 

Service treatment records show no complaints, treatment, or diagnosis of a headaches disability.  The September 1957 service separation examination report shows a normal clinical evaluation of the head and neurologic system, and the Veteran did not report current symptoms or a history of headaches at service separation.  

The Veteran's representative submitted a July 2015 disability benefit questionnaire (DBQ) by Dr. H.S., who diagnosed the Veteran with tension headaches, and opined that it is as likely as not that the Veteran's headaches started in service and are aggravated by his tinnitus and mental problems.  Dr. H.S. reasoned that a July 2012 psychiatric assessment record noted that the Veteran had major depressive disorder, with physiological reactions including headaches.  Dr. H.S. also explained that the Veteran asserted that his tinnitus brings on headaches, which is a fairly normal result of tinnitus.  Dr. H.S. noted that an association between tinnitus and headaches can be found in a medical publication titled "Psychological and Audiological Correlates of Perceived Tinnitus Severity."  The Board finds that the July 2015 opinion by Dr. H.S. is inadequate for the purpose of deciding the claim for service connection for headaches because Dr. H.S. did not provide an adequate rationale for the opinion linking the Veteran's tension headaches to tinnitus.  Moreover, Dr. H.S. did not comment on the significance of post-service head injury.  See January 2006 VA treatment record (the Veteran reported that he was hit on the head with a sledgehammer 20 years earlier).  Accordingly, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current acquired headaches disability. 

Finally, to the extent that the July 2015 opinion by Dr. H.S. purports to link the Veteran's headaches to his acquired psychiatric disability, the Veteran is not service connected for the current psychiatric disability.  Because the issue of service connection for headaches in inextricably intertwined with the claim for service connection for a psychiatric disability being remanded herein, the issue of service connection for headaches will also be remanded pending adjudication of the psychiatric claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to attempt to verify the Veteran's claimed stressors, including but not limited to attempts to obtain any reports related to his claimed personal assault.  Ask the National Personnel Records Center if they have any additional performance or disciplinary files for the Veteran, which may contain information about the court martial in May/June 1957.  [The Department of the Army indicates that records are destroyed after 15 years where a court martial does not result in a punitive discharge.]  Efforts to obtain these records should be documented.  If there is not enough information to conduct a meaningful search, issue a formal finding of a lack of information.

2. Thereafter, schedule the appropriate VA examination to help determine the etiology of the current acquired psychiatric disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that Veteran's acquired psychiatric disability started in service or is otherwise related to the claimed in-service personal assault? 

If the examiner opines that the Veteran's acquired psychiatric disability was not incurred in or related to service, the examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected bilateral hearing loss and/or tinnitus caused the current acquired psychiatric disbaility?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected bilateral hearing loss and/or tinnitus aggravated (that is, worsened in severity beyond normal progression) the current acquired psychiatric disbaility?

In providing these opinions, the VA examiner is requested to comment on the significance of the July 2012 opinion by a private licensed counselor and the November 2015 assessment by a private psychologist discussed above.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the acquired psychiatric disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, schedule the appropriate VA examination to help determine the etiology of the current headaches disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report. All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that Veteran's headaches started in service or are otherwise related to service?

If the examiner opines that the Veteran's headaches disability was not incurred in or related to service, the examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected tinnitus disability caused the current headaches disability?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected tinnitus disability aggravated (that is, worsened in severity beyond normal progression) the current headaches disability?

In providing these opinions, the VA examiner is requested to comment on the significance of the July 2015 opinion by Dr. H.S. discussed above and discuss the Veteran's post-service head injuries.

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the headaches disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

4. After completing the above, and any other development deemed necessary, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


